Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 11/16/2020 is entered.
Claims 1, 3, 4, 7, 18, 19, and 20 are pending and examined in this office action.
Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 03/04/2019 is as previously acknowledged:  
somatic cell (as the type of cell deficient  in the marker);
fibroblast cell (as the type of somatic cell);
a DNA methyltransferase (DNMT) inhibitor (as the type of agent that inhibits nucleic acid methylation); and
siRNA molecule (as the type of DNA methyltransferase (DNMT) inhibitor).
Priority
This US15/649,616 filed on 07/13/2017 which is a CON of PCT/US2016/013492 filed on 01/14/2016 claims US priority benefit of US Provisional applications 62/261,849 filed on 12/01/2015, 62/109,412 filed on 01/29/2015, and 62/103,471 filed on 01/14/2015.
The disclosure of the prior-filed applications, Application No. 62/103,471 (1st Provisional), 62/109,412 (2nd Provisional), and 62/261,849 (3rd Provisional) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The ‘412 and ‘849 applications do not support the limitation a reduction of methylation at non-coding regions of genomic nucleic acid repetitive elements selected from the group consisting of LINE1 (LI) elements, LTR elements, Endogenous Retroviruses (ERV) elements, of instant claim 19 or the limitation “wherein between about 20 and about  80% of the repetitive elements in the cell exhibiting at least one age-associated marker are hypomethylated compared to a cell that is deficient in said at least one age-associated marker” of instant claim 20.  
Accordingly, currently amended claims 1, 3, 4, 7 receive priority to 62/103,471 filed on 01/14/2015.
Claim 18 receives priority to US Provisional 62/109,412 filed on 01/29/2015.
Claims 19-20 receive priority to PCT/US2016/013492 filed on 01/14/2016.
	Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are WITHDRAWN herein in view of the Applicant's Amendment to the Claims filed on 11/16/2020.  The following is the complete set of objections and rejections presently being applied to the currently amended claims.
Claim Rejections - 35 USC § 112 – new grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-4 are indefinite because they depend upon a cancelled claim.

Claim Rejections - 35 USC § 103 - new grounds
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Currently amended claims 1, 3, 4, 7, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0159459 to Eilertsen (published June 24, 2010;  in view of Dreesen et al in “The contrasting roles of lamin B1 in cellular aging and human disease” (Nucleus. 2013 Vol 4, No. 4:pages 283-290) and Maske et al (J Cell Biol 2003 Vol 162, No. 7: pages 1223-1232), in further view of the WO2004/083133 document (published 06/05/2014; of record), Agrelo et al in “Inactivation of the Lamin A/C Gene by CpG Island Promoter Hypermethylation in Hematologic Malignancies, and Its Association With Poor Survival in Nodal Diffuse Large B-Cell Lymphoma” (Journal of Clinical Oncology; Vol 23, No. 17, June 10, 2005; pages 3940-3947, of record), Croce et al (US2011/0179501 published July 21, 2011, of record), in view of Cooney et al in “Maternal methyl supplements in mice affect epigenetic variation and DNA methylation of offspring”( J. Nutr. 2002; 132:2393 S-2400S; of record), in further view of Gnyszka et al in “DNA Methyltransferase Inhibitors and Their Emerging Role in Epigenetic Therapy of Cancer” (Anticancer Research 2013 Vol 33, of record), and Daskalos et al in “Hypomethylation of retrotransposable elements correlates with genomic instability in non-small cell lung cancer” (Int. J. Cancer: 2009 Vol. 124, pages 81-87, of record), in further view of Shi et al (US2003/0180756 published 09/25/2003; of record), and Sledziewski et al (US2015/0167004 published June 18, 2015, with US priority to July 9, 2013; of record).
Per claim 1, Eilertsen, entitled “Production of Reprogrammed Cells with Restored Potential” discloses a method of producing a somatic cell by contacting a stem cell with a differentiation factor (per instant claims 3-4), where the cell exhibits an age-associated marker.  Eilertsen discloses reducing the level of genomic nucleic acid 
Note that fibroblast cells inherently contain at least one marker from among: histone H1, heterochromatin protein 1alpha (HP1 α), H3K27me3, Lamin B1, H3K9me3, and phosphorylated histone H2AX (γH2AX) however Eilertsen focuses on lamin A/C and does not specify lamin B1.  Further, Eilertsen discloses said method comprising: reducing the level of genomic nucleic acid methylation in a somatic cell that is deficient in the marker in an amount and for a period of time sufficient to induce the production of the marker by contacting the cell with a DNA methyltransferase (DNMT) inhibitor.  
	However, while Eilertsen discloses age-associated markers including lamin A/C, they do not explicitly disclose lamin B1.
Dreesen et al disclose that lamin B1, a protein that in humans is encoded by the LMNB1 gene, is an age-associated marker normally expressed in fibroblast cells and is important for cellular physiology and disease” (e.g., abstract).  For example, Dreesen et al disclose reduced levels of lamin B1 in HGPS patient-derived fibroblasts, “as well as fibroblasts and keratinocytes undergoing replicative senescence, (e.g., abstract).  Further, Maske et al disclose that the methylation state of lamin B1 plays an important role in lamin b1 function; specifically that the “organization of the nuclear envelope and lamina is dependent on a mechanism involving 
	The level of skill in the art of reducing methylation in cells and detecting biomarker proteins in cells was high before the effective filing date of the presently claimed invention.  One of ordinary skill in the art having the cited references before the effective filing date would have been motivated to include the lamin B1 as a biomarker to be assayed in the methods of Eilertsen for the rationale that this was a known age-associated marker normally expressed in fibroblast cells and methylation was known to play an important role in lamin B1 function as shown in Dreesen et al and Maske et al.
Per claim 3, Eilertsen discloses the somatic cell is produced by a method comprising contacting a stem cell with one or more differentiation factors, wherein said differentiation factors promote the differentiation of said stem cell into said somatic cell (e.g., para 0131, lines 1-2).
Per claim 4, Eilertsen discloses somatic cells and embryonic stem cell (ESC) (e.g., abstract, para 0143; 0149).
Further, per claim 7, Eilertsen discloses reducing genomic nucleic acid methylation comprises contacting the cell with an agent that inhibits nucleic acid methylation, specifically a DNA methyltransferase (DNMT) inhibitor and that the DNA methyltransferase (DNMT) inhibitor is an siRNA molecule (e.g., reference claim 23).
claims 18-19, Eilertsen disclose that the methylation status of the LTR region of gene plays an important role in gene expression.  (e.g., 0020-0021]). 
Especially per claim 20, note that Eilertsen makes citation #58 to the Cooney et al reference (herein) which provides evidence of between about 20 and 80% of the repetitive elements in the cell exhibiting one or more age-associated marker are hypomethylated (e.g., see page 2397S, right column headed “DNA Methylation”and Figure 8 and legend) showing percentage methylation of LTR in 60% to 80% range in Figure 8.  
The WO2004/083133 document discloses methods for making iPSC to fibroblast cells.  It would have been obvious to one of ordinary skill in the art to follow the method of making iPSC to fibroblast cells of the WO2004/083133 document because Eilertsen expressly discloses using such methods to obtain cells for reducing genomic nucleic acid methylation comprises contacting the cell with an agent that inhibits nucleic acid methylation, specifically a DNA methyltransferase (DNMT) inhibitor and that the DNA methyltransferase (DNMT) inhibitor is an siRNA molecule (e.g., reference claim 23).
  Agrelo et al disclose a method for producing a cell exhibiting Lamin A/C, said method comprising: reducing the level of genomic nucleic acid methylation in a cell that 
Fig 2. Lamin A/C CpG island methylation is associated with gene silencing. (A) Reverse transcription polymerase chain reaction analysis of lamin A/C expression. The lamin A/C hypermethylated cell lines REH and Jurkat do not express the lamin A/C transcripts. The treatment with the demethylating agent (lanes REH-AZA and Jurkat-AZA) reactivates lamin A/C gene expression. The unmethylated cell line MDA-MB-231 expresses lamin A/C transcripts. GAPDH expression is shown as loading control. (B) Western-blot analysis of lamin A/C expression. The lamin A/C hypermethylated cell lines RAJI, REH, and Jurkat do not express lamin A/C proteins. The treatment with the demethylating agent reactivates gene expression. The unmethylated MDA-MB-231 cell line expresses lamin A/C proteins. Nucleolin is shown as loading control. (C) Immunohistochemistry of lamin A/C. The methylated cell lines REH and Jurkat do not show any staining for lamin A/C proteins, while the unmethylated MDA-MB-231 and SD-1 show the characteristic staining for lamin A/C. (D) Immunofluorescence analysis of lamin A/C expression. The methylated cell line Jurkat do not show any staining for lamin A/C proteins, while the unmethylated MDA-MB-231 show the characteristic staining for lamin A/C. DAPI is shown as a marker of nuclear DNA.

Further, Agrelo et al disclose that “transcriptional inactivation by CpG island promoter hypermethylation is a well-established mechanism for gene silencing in human tumors” (e.g., page 3941, left col., para 3, lines 1-3).  Further, Agrelo et al state that “[e]pigenetic silencing of the lamin A/C gene by CpG island promoter hypermethylation is responsible for the loss of expression of A-type lamins in leukemias and lymphomas”. The finding that lamin A/C hypermethylation is associated with poor outcome in diffuse large B-cell lymphomas suggests important clinical implications. 
However, while Agrelo et al shows hypermethylated cells are deficient in lamin A/C expression and that reducing the level of genomic nucleic acid methylation in a such cell that is deficient in Lamin A/C in an amount and for a period of time sufficient to 
However, it would have been obvious to use the detection methods of Agrelo et al to compare expression levels of Lamin B1 both before and after reduction in methylation in the cell because Agrelo et al is in the same field of study and further suggest that cellular lamin markers are useful for clinical implications. 
Croce et al teach a method for restoring a desired pattern of DNA methylation in a subject in need thereof, comprising administering an effective amount of one or more miR-29s sufficient to target one or more of DNMT3A and DNMT3B (e.g., ref claim 1).   Specifically, Croce et al teach a method for achieving DNA hypomethylation by combining at least one nucleoside analog with one or more miR-29s sufficient to block de novo and maintenance DNMT pathways (e.g., ref claim 9) and specifically a method for reducing global DNA methylation comprising inducing expression of mi-R29s cancer cells (e.g., ref claim 16). Further, Croce et al teach a method for reducing global DNA methylation comprising administering an effective amount of one or more miR-29s that 
Gnyszka et al discloses the DNMT inhibitor can be an anti-sense or siRNA (DNVT1 sirna; page 2994, col 2, para 2; IDS reference).
Shi et al discloses methods of suppressing eukaryotic gene expression, specifically contacting somatic HeLa cells with a DNMT inhibitor and lamin inhibitor where the inhibitors were siRNAs (e.g., para 0190).  Shi et al recite in para 201:
[0201] Gene DNA methyltransferase-1 (DNMT-1), which plays an important role in maintaining patterns of CpG methylation and the epigenetic control of gene expression in mammals was also targeted (22). As shown in FIG. 3B, similar to what has been observed for lamin A/C and cdk-2, dnmt-1 expression can be efficiently inhibited by BS/U6/dnmt-1 siRNA in vivo (compare d with a). Once again, we observed GFP-negative cells (indicated by open arrows in FIG. 3B) that also had reduced DNMT-1 expression. As mentioned above, these cells may have received only BS/U6/dnmt-1 vector but not the GFP plasmid, because of the high RNAi-to-GFP plasmid ratio used for the cotransfections.
Shi et al also inhibited gene expression of lamin in H1299, cells and cervical carcinoma and osteosarcoma cells (para0204).
Sledziewski et al disclose methods of contacting cells with oligonucleotide inhibitors of DNA methyltransferases.  Sledziewski et al explicitly disclose treating cells with a therapeutically effective amount of an oligonucleotide inhibitor of DNMT (e.g., reference claim 10-12).  
Especially per claim 7, Sledziewski et al disclose that the oligonucleotide inhibitors of DNMT include siRNA (e.g., para 0077, line 3).
It is considered that the level of skill in the art was very high before the effective filing date of the presently claimed invention.  
One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to contact cells with an siRNA inhibitor of DNMT (as shown in several of the cited references) for the purpose of reducing the level of genomic nucleic acid methylation in a cell deficient in a cancer marker (e.g., such as the cancer marker Lamin A/C shown in Agrelo et al or a lamin B1 marker per Dreesen et al and Maske et al) for the rationale of changing an undesirable gene expression pattern as shown in the cited references.  One of ordinary skill in the art would have been motivated to knock-down DNMT in therapeutically important cells for the rationale of reducing the level of genomic nucleic acid methylation in the cell because DNMT is a methyltransferase and knocking down DNMT with siRNA, for example, would therefore reduce methylation, as shown in Sledziewski et al and Shi et al.
It would have been obvious to one of ordinary skill in the art to combine elements of the cited references to arrive at the presently claimed invention because all the 
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.   
Conclusion
No claims allowed.
Related prior art not relied on herein for rejections but which may be applied in future office actions if applicable include:
Jaenisch et al (US2011/0076678 published March 31, 2011, of record);
Zhang et al US2017/0327846 published 2017 with PROV to Sep 15, 2015 and PROV 2014, of record);
Green et al (US2010/0137411 published June 3, 2010, of record);
Polyak et al US2002/0183501 published Dec 5, 2002 discloses a method of  treatment comprising identifying a patient as having cancer cells in which (a) HIN-1 gene expression is low or (b) a HIN-1 promoter region is methylated; and treating the patient with a compound that reduces methylation of the HIN-1 promoter region (e.g., ref claim 30, of record);
Van Criekinge et al (US2009/0203639 published Aug 13, 2009,) of record;
Hoon et al (US2009/0263812 published Oct 22, 2009, of record) disclose a method of inhibiting the methylation of an ID4 gene promoter or enhancing the expression of an ID4 gene in a cell by contacting a pancreatic cancer cell with a compound that decreases the methylation level of an ID4 gene promoter or increases the expression level of an ID4 gene in the cell(e.g., ref claim 16); of record;
Okada et al “Endothelial Cell–Specific Expression of Roundabout 4 Is Regulated by Differential DNA Methylation of the Proximal Promoter” (Arterioscler Thromb Vasc Biol. 2014 July ; 34(7): 1531–1538; of record);
Kaina et al “Targeting O6 -methylguanine-DNA methyltransferase with specific inhibitors as a strategy in cancer therapy” (Cell. Mol. Life Sci. (2010) 67:3663–3681; of record);
Ji et al “MicroRNA-152 targets DNA methyltransferase 1 in NiS-transformed cells via a feedback mechanism” (Carcinogenesis vol.34 no.2 pp.446–453, 2013; of record); and 
Garner et al US2016/0166546 published 06/16/2016 PCT filed July 25, 2014.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/            Primary Examiner, Art Unit 1636